IN THE UNITED STATES BANKRUPTCY COURT
FOR THE NORTHERN DISTRICT OF ALABAMA

Piljin this information to ident vour case

Debtor 1

Debtor 2

(Spouse, if filing)

Case number:

(if known)

Juan E. Maldonado Check if this is an amended plan [¥]
Name: First Middle Amends plan dated: 7/8/2019

 

Name: First Middle

19-81897

 

 

 

Chapter 13 Plan

 

Notices

To Debtor(s):

To Creditors:

 

This form sets out options that may be appropriate in some cases, but the presence of an option on the form does not
indicate that the option is appropriate in your circumstances. Plans that do not comply with local rules, administrative
orders, and judicial rulings may not be confirmable.

In the following notice to creditors, you must check each box that applies. Your failure to check a box that applies renders

_that provision ineffective.

Your rights may be affected by this plan. Your claim may be reduced, modified, or eliminated.

You should read this plan carefully and discuss it with your attorney, if you have one in this bankruptcy case. If you do not have
an attorney, you may wish to consult one.

If you oppose the plan's treatment of your claim or any provision of this plan, you or your attorney must file an objection to
confirmation at least 7 days before the confirmation hearing, unless otherwise ordered. The Bankruptcy Court may confirm this
plan without further notice if no objection to confirmation is made. See Bankruptcy Rule 3015. In addition, a proper proof of
claim must be filed in order to be paid under this plan.

The following matters may be of particular importance to you. Debtor(s) must check each box that applies. Debtor(s)’ failure to
check a box that applies renders that provision ineffective.
f¢! The plan seeks to limit the amount of a secured claim, as set out in Part 3, § 3.2, which may result in a partial payment

or no payment at all to the secured creditor.

L_] The plan requests the avoidance of a judicial lien or nonpossessory, nonpurchase-money security interest as set out in
Part 3, § 3.4.

[_| The plan sets out nonstandard provision(s) in Part 9.

Plan Payments and Length of Plan

2.1

2.2

Debtor(s) will make regular payments to the trustee as follows:

$1100 per Month for 2 months
$2804 per Month for 58 months

Debtor(s) shall commence payments within thirty (30) days of the petition date.

Regular payments to the trustee will be made from future income in the following manner (check all that apply):

ivi

Cl
Cl

Debtor(s) will make payments pursuant to a payroll deduction. Debtor(s) request a payroll deduction be issued to:

Jacobs Technology inc.
Debtor(s) will make payments directly to the trustee.
Other (specify method of payment)

 

Chapter 13 Plan Page 1

_ Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com Best Case Bankruptcy
Debtor Juan E. Maldonado Case number _19-81897 Eff (01/01/2019)

 

 

2.3 Income tax refunds and returns. Check one.
Debtor(s) will retain any income tax refunds received during the plan term.

Ci Debtor(s) will supply the trustee with a copy of each income tax return filed during the plan term within 14 days of filing the
return and will turn over to the trustee income tax refunds received during the plan term, if any.

Cj Debtor(s) will treat income tax refunds as follows:

 

 

tO Debtor(s) believe they are not required to file income tax returns and do not expect to receive tax refunds during the plan term.

2.4 Additional Payment Check all that apply.
Ww! None. /f “None” is checked, the rest of § 2.4 need not be completed or reproduced.

25 Adequate Protection Payments
Any adequate protection payments shall be made as part of this plan; see Part 3 or Part 9 for details. The secured creditor must file a proof
of claim in order to receive payment. Unless otherwise ordered, adequate protection payments through the trustee shall be made as funds

are available after the proof of claim is properly filed.

Treatment of Secured Claims

 

3.1 Maintenance of payments and cure of defaults, if any, on long-term secured debts. Check one.

Go None. [f “None” is checked, the rest of § 3.1 need not be completed or reproduced.

ivi Debtor(s) or trustee will maintain the current contractual installment payments on the secured claims listed below. These
payments will be disbursed either by the trustee or paid directly by Debtor(s), as specified below. Any existing arrearage on a
listed claim will be paid in full through disbursements by the trustee. Unless otherwise ordered, the amounts listed on a proof of
claim, amended proof of claim, or notice of payment change control over any contrary amounts listed below as to the estimated
amount of the creditor’s total claim, current installment nt, and arrearage. :

         
 

 

 

 

 

CFO 2

Rushmore 3612 Nathalee $62,361.00 | $771.20 $10,025.60 $842.00
Loan Mgmt Ave NW Disbursed by:
Srvc Huntsville, AL Debtor

35810 To Begin:

Madison : 1

County

3.2 . Request for valuation of security, claim modification, and hearing on valuation. Check one.

Cl None. /f “None” is checked, the rest of § 3.2 need not be completed or reproduced.
The rest of § 3.2 will be effective only if the applicable box in Part 1 of this plan is checked.

i Debtor(s) request that the court determine the value(s) of the collateral and the amount(s) of the secured claim(s) listed below.
For each nongovernmental secured claim listed below, Debtor(s) state that the amount of the secured claim should be the lesser
of (a) the amount of the secured claim listed on the creditor's proof of claim and (b) the amount set out in the column headed
Amount of Secured Claim. For each listed claim, the amount of the secured claim will be paid in full with interest at the rate
stated below. Ifa nongovernmental creditor timely objects to the proposed value of the creditor's collateral or the proposed
amount of the creditor's secured claim, the confirmation hearing shall include a valuation hearing pursuant to 11 U.S.C. § 506
and Bankruptcy Rule 3012 unless otherwise ordered. If a nongovernmental creditor whose claim is listed below fails to timely
object, the creditor shall be deemed to have accepted the amount and treatment of the creditor's secured claim as set forth below.

For nongovernmental creditors, unless otherwise provided by this plan or otherwise ordered, the portion of any allowed claim
that exceeds the amount of the secured claim listed below will be treated as an unsecured claim under Part 5 of this plan, and, if
the amount of a creditor's secured claim is listed below as having a value of zero, the creditor's allowed claim will be treated in
its entirety as an unsecured claim under Part 5 of this plan. For nongovernmental creditors, unless otherwise ordered, the amount
of the creditor's total claim listed on the proof of claim or amended proof of claim controls over any contrary amounts listed

Chapter 13 Plan , Page 2 of 5

Software Copyright (c) 1996-2019 Best Case, LLC - www. bestcase.com Best Case Bankruptcy
Debtor Juan E. Maldonado Casenumber 19-81897 Eff (01/01/2019)
below, but the amount of that creditor's secured claim, the value of the collateral, and the interest rate are controlled by the plan.

The holder of any claim listed below as having value in the column headed Amount of Secured Claim will retain the lien until the
earlier of:

(a) payment of the underlying debt determined under nonbankruptcy law, or

(b) discharge under 11 U.S.C. § 1328(a), at which time the lien will terminate and be released by the creditor.

For secured claims of governmental units, unless otherwise ordered, the value of a secured claim listed in a proof of claim filed
in accordance with the Bankruptcy Rules controls over any contrary amount listed below.

    

Bridgecrest | $79.00 $14,995.00 |2014Honda | $7,887.50| $7,887.50 | 5.25% $776.00

 

Accord LX

14
Nissan $92.00 $12,283.27 | 2013 Nissan $9,200.00 $9,200.00 | 5.25% $902.00
Motor Maxima
Acceptance

 

 

 

 

 

 

 

 

 

 

 

3.3 Secured claims excluded from 11 U.S.C. § 506 and fully secured claims. Check one.
Vv None. [f “None” is checked, the rest of § 3.3 need not be completed or reproduced.
3.4 Section 522(f) judicial lien and nonpossessory, nonpurchase-money (""Non-PPM") security interest avoidance. Check all that apply.
vi None. Jf “None” is checked, the rest of § 3.4 need not be completed or reproduced.
3.5 Surrender of collateral. Check one.
¥ None. [f “None” is checked, the rest of § 3.5 need not be completed or reproduced.
Treatment of Fees and Priority Claims

41 General
Trustee’s fees will be paid in full. Except as set forth in § 4.5, allowed priority claims also will be paid in full, without interest.

4.2 Chapter 13 case filing fee. Check one.
[¥) Debtor(s) intend to pay the Chapter 13 case filing fee through the plan.
["] Debtor(s) intend to pay the Chapter 13 case filing fee directly to the Clerk of Court.

43 Attorney's fees.
The total fee requested by Debtor(s)’ attorney is $3,750.00. The amount of the attorney fee paid prepetition is $119.00.
The balance of the fee owed to Debtor(s)’ attorney is $3,631.00, payable as follows (check one):

 

(J $ at confirmation and $ per month thereafter until paid in full, or _
[¥) in accordance with any applicable administrative order regarding fees entered in the division where the case is pending.

4.4 Priority claims other than attorney’s fees and domestic support obligations. Check one.
Ci None. If “None” is checked, the rest of § 4.4 need not be completed or reproduced.
iv) The other priority claims are listed below. Unless otherwise ordered, the amount of the creditor's priority claim listed on the
amount listed below

proof of claim or amended proof of claim controls over any contra

Am Me

   
  

    

 

 

 

 

Internal Revenue Service $11,549.00
State of Alabama Department | $9,000.00
of Revenue ,

 

 

 

Chapter 13 Plan Page 3 of 5

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com Best Case Bankruptcy
Debtor Juan E. Maidonado Case number —_19-81897 Eff (01/01/2019)

 

 

45 Domestic support obligations. Check one.

i None. /f “None” is checked, the rest of § 4.5 need not be completed or reproduced.

Treatment of Nonpriority Unsecured Claims
5.1 Nonpriority unsecured claims not separately classified.

Allowed nonpriority unsecured claims that are not separately classified will be paid pro rata.
5.2 Percentage, Base, or Pot Plan. Check one.

Iv) 100% Repayment Plan. This plan proposes to pay 100% of each allowed nonpriority unsecured claim.

Percentage Plan. This plan proposes to pay___—*% of each allowed nonpriority unsecured claim.

Pot Pian. This plan proposes to pay $ , distributed pro rata to holders of allowed nonpriority unsecured claims.

Base Plan. This plan proposes to pay $___ to the trustee (plus any tax refunds, lawsuit proceeds, or additional payments
pursuant to §§ 2.3 and 2.4). Holders of allowed nonpriority unsecured claims will receive the funds remaining, if any, after
disbursements have been made to all other creditors provided for in this plan

OOO

53 Interest on allowed nonpriority unsecured claims not separately classified. Check one.
Lj} None. If “None” is checked, the rest of § 5.3 need not be completed or reproduced.
This plan proposes to pay interest at an annual rate of §.25% on allowed nonpriority unsecured claims.
5.4 Maintenance of payments and cure of any default on long-term nonpriority unsecured claims. Check one.
iW None. If “None” is checked, the rest of § 5.4 need not be completed or reproduced.
55 Other separately classified nonpriority unsecured claims. Check one.
iv None. If “None” is checked, the rest of § 5.5 need not be completed or reproduced.
Executory Contracts and Unexpired Leases

6.1 The executory contracts and unexpired leases listed below are assumed, will be treated as specified, and any defaults cured.
Check one.

lv! None. [f “None” is checked, the rest of § 6.1 need not be completed or reproduced.

6.2 The executory contracts and unexpired leases listed below are rejected: Check one.

Vi None. if “None” is checked, the rest of § 6.2 need not be completed or reproduced.

Sequence of Payments

71 Unless otherwise ordered, the trustee will make the monthly payments required in Parts 3 through 6 in the sequence of payments
set forth in the administrative order for the division in which this case is pending.

ERIE Vesting of Property of the Estate

8.1 Property of the estate will vest in Debtor(s) (check one):
lv} | Upon plan confirmation.
Ll Upon entry of Discharge

Nonstandard Plan Provisions

Chapter 13 Plan Page 4 of 5

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com Best Case Bankruptcy
Debtor Juan E.Maldonado ~ Casenumber 19-81897 Eff (01/01/2019)

 

 

v1 None. /f “None” is checked, the rest of Part 9 need not be completed or reproduced.

Signatures:

_Signature(s) of Debtor(s) required.

Signature(s) of Debtor(s) (required):

X /s/ Juan E. Maldonado Date August 20, 2019
Juan E. Maldonado

xX / Date

Signature of Attorney for Debtor(s):
X /Isi John C. Larsen Date August 20, 2019
John C. Larsen
1733 Winchester Road
Huntsville, AL 35811
256-859-3008

Name/Address/Telephone/Attorney for Debtor(s):

By filing this document, Debtor(s), if not represented by an attorney, or the Attorney for Debtor(s) certif(ies) that the wording and order of
the provisions in this Chapter 13 plan are identical to those contained in this district’s Local Form, other than any nonstandard provisions
included in Part 9.

Chapter 13 Plan Page 5 of 5

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com Best Case Bankruptcy
CERTIFICATE OF SERVICE

The undersigned certifies that a copy of the foregoing has been served upon all creditors
listed on the matrix electronically or by depositing copies in the United States Mail, properly
addressed and postage prepaid, on this the 20" day of August, 2019.

A copy was served electronically on Michele Hatcher, Chapter 13 Trustee, on this the 20"
day of August, 2019.

/s/ John C. Larsen
Label Matrix for local noticing
1126-8

Case 19-81897-CRJ13

NORTHERN DISTRICT OF ALABAMA
Decatur

Tue Aug 20 13:57:38 CDT 2019

Advance Financial
2009 Wilson Parkway
Fayetteville, TN 37334-3550

Capital One Bank (USA), N.A.
by American InfoSource as agent
PO Box 71083

Charlotte, NC 28272-1083 .

Chase Card Services

Attn: Bankruptcy

Po Box 15298

Wilmington, DE 19850-5298

Navient

Attn: Bankruptcy

Po Box 9000

Wiles-Barr, PA 18773-9000

ONEMAIN
P.O. BOX 3251
EVANSVILLE, IN 47731-3251

Opportunity Financial, LLC
130 E. Randolph St.

Suite 340
Chicago, IL 60601-6241

Redstone Feu

Attn: Bankruptcy Dept
220 Wynn Drive
Huntsville, AL 35893-0001

State of Alabama Department of Revenue
50 North Ripley St.
Montgomery, AL 36132-0001

John C. Larsen

Larsen Law, P.C.

1733 Winchester Rd
Huntsville, AL 35811-9190

Nissan Motor Acceptance Corporation
P 0 Box 660366
Dallas, TX 75266-0366

Bridgecrest

7300 East Hampton Avenue
Suite 100

Mesa, AZ 85209-3324

CashNet USA
200 W Jackson Blvd., 4th Floor
Chicago, IL 60606-6941

Clear One Advantage

1501 S. Clinton St
Suite 320

Baltimore, MD 21224-5733

Navient Solutions, LLC. on behalf of
PHEAA

PO BOX 8147

Harrisburg, PA 17105-8147

OneMain Financial

Attn: Bankruptcy

601 Nw 2nd St #300
Evansville, IN 47708-1013

Opportunity Financial, LLC

- 130 East Randolph Street

Suite 3400
Chicago, IL 60601-6379

Redstone Federal Credit Union
c/o C, Howard Grisham

P.O. Box 5585

Huntsville, AL 35814-5585

Syncb/ccxoil

Attn: Bankruptcy

Po Box 965060

Orlando, FL 32896-5060

Juan E, Maldonado
3612 Nathalee Ave NW
Huntsville, AL 35810-2526

U. 8. Bankruptcy Court
400 Well Street
P. 0. Box 2775
Decatur, AL 35602-2775

Capital One

Attn: Bankruptcy

Po Box 30285

Salt Lake City, UT 84130-0285

CashNetUSA

175 W Jackson Blvd
Suite 1000

Chicago, IL 60604-2863

Internal Revenue Service
P.O Box 7346
Philadelphia, PA 19101-7346

Nissan Motor Acceptance .
Attn: Bankruptcy

Po Box 660360

Dallas, TX 75266-0360

OneMain Financial
PO Box 3251
Evansville, IN 47731-3251

RISE Credit

Attn: Bankruptcy

Po Box 101808

Fort Worth, TX 76185-1808

Rushmore Loan Mgmt Srvc
Attn: Bankruptcy

Po Box 55004

Irvine, CA 92619-5004

Woodforest National Bank
Attn: Bankruptcy

Po Box 7889

The Woodlands, TX 77387-7889

Michele T. Hatcher
Chapter 13 Trustee
P.O. Box 2388

Decatur, AL 35602-2388
The following recipients may be/have been bypassed for notice due to an undeliverable (u) or duplicate (d) address.

(u) RUSHMORE LOAN MANAGEMENT SERVICES, LLC

(d)Nissan Motor Acceptance
POB 660366
Dallas, TX 75266-0366

End of Label Matrix

Mailable recipients 29
Bypassed recipients 2
Total 31
